DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bederna (US 2012/0318426, of record) and further in view of Michelin (GB 1,047,777, newly cited) and Kuze (US 5,016,695, of record).
	As best depicted in Figures 1 and 2, Bederna is directed to a tire construction comprising first and second working belt layers 13,15 formed with steel cords and a circumferential layer 14 formed with steel cords arranged therebetween (Abstract and Paragraphs 29-32).  Figure 2 specifically depicts an embodiment in which said circumferential belt layer has a width smaller than each of said working belt layers.  Bederna further describes a tire construction formed with four belt plies (17,13,15,16), wherein a circumferential reinforcing layer 14 is positioned between belt plies 13 and 15 (Paragraph 43).  The radially innermost belt layer 17 is formed with cords inclined between 45 and 90 degrees with respect to the circumferential direction (Paragraph 40).  In such an instance, though, Bederna is silent with respect to a variation in cord count/cord spacing.
	Michelin, on the other hand, is similarly directed to a tire construction including a plurality of belt plies formed of metal and/or textile reinforcing elements (Page 1, Lines 39+).  It is emphasized that a cord spacing variation in any single belt layer or combination of belt layers in Bederna would result in a variation in stiffness as taught by Michelin.  A fair reading of Michelin suggests a variation in cord spacing in at least one belt layer independent of the cord angles in said at least one belt layer (mere presence of greater number of cords in a given belt layer would result in the desired variation in cord spacing or count and ultimately lateral stiffness).   
	Also, regarding claim 1, the claims are directed to a tire construction and the terms “inner side” and “outer side” fail to further define the structure of the claimed tire since such terms are a function of how the tire is mounted on a rim (any side can be an inner side or outer side in an unmounted tire construction).  Additionally, Michelin states that a reduced rigidity side (greater cord spacing and reduced cord count) is present on an outboard side of the vehicle (Page 2, Lines 110+). 
  	Lastly, while Bederna fails to expressly describe the inclusion of a mark that indicates a mounting direction, such is consistent with the well-known and conventional manner in which modern day tire constructions are manufactured, as shown for example by Kuze (Column 4, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a mounting mark in the tire of Bederna for the benefits detailed above.	

As to claims 3 and 7, any region on a tire inner side can be viewed as a “reinforcing region” (such a region can be arbitrarily selected so as to satisfy the claimed quantitative relationship).  
Regarding claims 4 and 8, Bederna broadly states that width “a” (corresponds with innermost working belt layer) is greater than width “c” (corresponds outermost working belt layer), which in turn is greater than width “b” (corresponds with circumferential belt layer) (Paragraph 30).  Bederna also states that width “d” is at least 10 mm and width “e” is less than or equal to 60 mm (Paragraph 30).  Thus, it is evident that Bederna is directed to a wide variety of embodiments and such would include those having axial widths in accordance to the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement. For example, Example 16 demonstrates the optimum shoulder wear in Figure 8C and such an example has a ratio of 0.85 that is outside the claimed range.  Additionally, looking at Figure 8B, Example 13 has a ratio of 0.65 that is outside the claimed range; however, such an example demonstrates the same shoulder wear properties as Example 9.
As to claims 5 and 9, the claimed cord counts are consistent with those that are conventionally used in any number of belt layers, including circumferential belt layers. 	
With respect to claims 6 and 10, Bederna teaches the use of high elongation steel cords (Paragraph 32).

As to claim 12, Bederna is broadly directed to pneumatic vehicle tires, such as utility vehicle tires, and such would be expected to encompass any number of well-known and common tire dimensions, including those required by the broad range of the claimed invention.  It is emphasized that a fair reading of Bederna does not limit the tire size and the claimed dimensions are consistent with those that are commonly found in well-known tire construction, including those designed for utility vehicles (recognized as including heavy duty tires, at a minimum).  
Regarding claim 13, the claims fail to further define the structure of the claimed tire (claim language refers to a method of using a tire as opposed to requiring specific structural limitations).
Response to Arguments
4	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As to claims 4 and 8, Applicant argues that the width Ta is less than the developed tread width, which extends to the corners, and it is entirely unclear what the developed tread width of Bederna is relative to any of the layer widths.  First, Bederna is directed to embodiments in which working belt layers 13 and 15 have an axial width slightly less than a tread width (Figure 1) or slightly greater than a tread width (Figure 3).  Second, Bederna teaches that an axial distance d between an end of circumferential belt layer 14 and an end of working belt layer 15 is at least 10 mm (Paragraph 30).  The combination of these teachings suggests a wide variety of widths for the circumferential belt layer in relation to the tread width, including those required by the claimed invention, and Applicant has not provided a conclusive showing of unexpected results for the claimed range of ratios.  For example, Example 16 demonstrates the optimum shoulder wear in Figure 8C and such an example has a ratio of 0.85 that is outside the claimed range.  Additionally, looking at Figure 8B, Example 13 has a ratio of 0.65 that is outside the claimed range; however, such an example demonstrates the same shoulder wear properties as Example 9.  It is additionally noted that each of Figures 1 and 3 depicts a circumferential belt layer having a width less than 1.0 times a tread width and as detailed above, distance d is equal to 10 mm or more.  A fair reading of Bederna does in fact suggest width ratios that fall within the broad range of the claimed invention.        
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 4, 2022